Citation Nr: 1705080	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  15-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral tinnitus is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110; 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  A diagnosis of constant bilateral tinnitus is of record.  See July 2002 VA audiology consultation report; see also May 2013 VA examination report.

The second Shedden element is also met.  During his active duty service from February 1961 to January 1962, the Veteran served as a tank mechanic.  See DD Form 214.  The Veteran contends his service as a tank mechanic exposed him to acoustic trauma on a routine basis without the benefit of hearing protection.  See April 2013 Veteran statement.  The Veteran has also reported being exposed to noise from artillery, gunfire, and aircraft during service.  See, e.g., May 2013 VA examination report; July 2002 VA audiology consultation note.  As such, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current tinnitus.  

Upon a VA audiology consultation in July 2002, the Veteran reported his exposure to noise during his active duty service.  The VA audiologist noted under Past History, "+ constant tinnitus AU [both ears] ~ 5 years."

Upon the May 2013 VA examination, the VA examiner noted the Veteran's reports regarding his in-service noise exposure, and that the Veteran denied post-service occupational or recreational noise exposure.  The VA examiner stated the Veteran was a "vague historian," and that he reported subjective non-disabling tinnitus "present for years," but that the Veteran did not report a date or circumstance of the onset of the tinnitus to a military event.  The VA examiner also noted the July 2002 VA audiology consultation note, and stated the Veteran's reported onset of tinnitus would have been over 35 years after his military service.  Therefore, the May 2013 VA examiner opined it was less likely as not the Veteran's current tinnitus was caused by or a result of his military noise exposure.

The Veteran contends that he has experienced ringing in his ears since his military service, and that he had always thought the ringing in his ears was part of his hearing loss until he was informed otherwise.  See July 2015 substantive appeal; see also June 2013 notice of disagreement; April 2013 Veteran statement.  The Veteran has reported that he always had a ringing or buzzing in his ears, but that upon testing in 2002 he had actually reported that the ringing had gotten worse in the previous five years.  See July 2015 substantive appeal.

The Veteran is competent to discuss observed physical symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

Although the VA examiner's nexus opinion was negative, the Board notes it was based on the finding that the Veteran first reported the onset of his tinnitus as over 35 years following his separation from active duty service.  However, as noted above, the Veteran contends he actually reported that his tinnitus had worsened in the five years prior to his July 2002 VA audiology consultation.  Further, the Board notes the Veteran has otherwise consistently reported that he first experienced tinnitus in service, and that he has experienced tinnitus since service.  As discussed above, the Veteran is competent to testify as to his observed symptoms.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service which caused tinnitus, and which he has experienced since service.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his bilateral tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral tinnitus.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


